m roe suPRei\/ia count or 'reNNEs ser F l L  §§

AT NASHV{LLE
NUV 2 12€}%2

STATE or TENNESS):E v. JEREMY I<Eero :Cle’l‘ °l me ‘3°*"“'°`

Circuit Court for Wayne County
No. 14050

No. MZG{W»OIS)ZS-SC-RII-CD ~ Filed: November 21, 2912

ORDER

Upon consideration of the application for permission to appeai oflererriy Keeton, and
the record before ns, the application is summarily granted for the purpose of vacating the
judgment of the Court of Crirninal Appeals and remanding the case to the trial court for
supplementation of the record with a statement of the evidence regarding the missing portion
of the trial transcript. See Tenn. R. App. P. 24(c). We acknowledge the trial court’s findings
that counsel for the parties, as weil as former trial counsel for the defendant, have made
diligent and exhaustive efforts to compile and prepare a statement of the evidence and that
their efforts were unsuccessful due to the length of time since the trial of the matter and the
fact that the only notes available revere those of the trial court Pursuant to Tenn. R. App. P’.
24(e), however, the trial court has the responsibility to correct or modify the record to
conform to the truth. 'i`herefore, the trial court may use its notes to correct or modify a
statement of the evidence in this case. Within sixty days of the filing of this order, the trial
court clerk shall transmit to the Court of Criminal Appeals as a supplemental record a
statement of the evidence prepared pursuant to Tenn. R. App. P. 24{<:-) and (e). Upon the
filing of the supplemental record, the Court of Criminai Appeals array order additional
l)riefing, if appropriate, and thereafter shall reconsider the case.

PER CUR§AM